Citation Nr: 0412443	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 30 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1971 to May 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which denied 
an increase in a 30 percent rating for a service-connected 
right knee disability.  The veteran requested but canceled an 
RO hearing.  


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by severe instability, as well as arthritis with 
limitation of motion (motion was from 0 to 100 degrees on 
last examination).  


CONCLUSIONS OF LAW

The veteran's right knee disorder is 30 percent disabling 
based on instability, and it is also 10 percent disabling 
based on arthritis with limitation of motion.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1971 
to May 1973.  Medical records from service note a history of 
a pre-service right knee injury with an apparent cartilage 
tear, requiring surgery in about 1968.  During service the 
veteran reinjured his right knee, was treated for related 
problems, and was thought to have ligament and cartilage 
damage of the joint. 

Post-service medical records show ongoing right knee 
problems.  Treatment for the right knee included arthroscopic 
surgery in 1987 with debridement of the joint, and the 
impression at that time was an anterior cruciate ligament 
deficient knee, degenerative joint disease secondary to old 
ligamentous injuries, and loose bodies.  A number of post-
service medical records note right knee arthritis 
(degenerative joint disease) by X-ray study.

In January 1988, the RO granted service connection for a 
right knee disability (on the basis that the pre-service 
condition was aggravated by service), and the condition was 
rated 10 percent disabling.  

Later medical records show ongoing treatment for right knee 
problems.  In 1994 the veteran had another arthroscopic 
surgery of the right knee, with partial medial and lateral 
meniscectomy, and degenerative joint disease was noted.

In October 1994, the RO increased the rating for the right 
knee disability to 20 percent.  In September 1996, the RO 
increased the rating for the right knee disability to 30 
percent.  

Later medical records show continuing right knee problems, 
with arthritis and instability.  A total knee replacement was 
apparently planned for 1997 but did not take place.

In February 2001, the veteran filed a claim for an increased 
rating for his right knee disability.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in May 2001.  He reported that over the 
years he had suffered progressive pain, swelling, and 
difficulty with walking or standing for any prolonged periods 
of time.  He stated that he had daily pain with any type of 
walking or standing, including going up and down stairs, for 
any period of time as well as with bending.  He indicated 
that he would have a flare-up usually once a week or so.  The 
veteran described his symptoms as painful and reported that 
his knee was weak and occasionally stiff.  He indicated that 
he had some swelling, inflammation, and instability, as well 
as fatigue, a lack of endurance, and locking.  He noted that 
he was presently on painkillers.  Objective examination noted 
healed surgical scars of the right knee.  The right leg 
measured slightly longer than the left leg.  The right shoe 
showed an unusual pattern of wear.  The veteran reportedly 
used a right knee brace.  Range of motion of the right knee 
was from 0 degrees extention to 100 degrees of flexion, and 
was painful.  It was reported that there was no appreciable 
McMurray sign or drawer sign of the right knee.  Right knee 
X-rays showed severe degenerative arthritis with moderate 
soft tissue ossification as well as new bone formation to the 
suprapatellar area.  The examination diagnoses were 
postoperative residuals of right knee injury and severe 
degenerative joint disease of the right knee.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increase 
in a 30 percent rating for a right knee disability.  A VA 
examination has been provided, and relevant medical records 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Historical medical records show multiple operations for a 
right knee disorder.  There is a history of significant right 
knee instability.  Although no appreciable instability of the 
joint was noted at the last VA examination in 2001, it was 
noted the veteran used a knee brace.  The veteran is 
currently assigned the maximum rating of 30 percent under 
Diagnostic Code 5257 for severe right knee instability, and 
no higher rating is warranted for this aspect of the right 
knee disorder.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  The medical 
records show the veteran has right knee arthritis by X-ray 
study.  The last VA examination in 2001 showed range of right 
knee motion from 0 to 100 degrees, with pain.  Although the 
measured range of motion does not meet the requiremens for a 
compensable rating under limitation of motion Coded 5260 and 
5261, the presence of arthritis with at least some limitation 
of motion warrants a 10 percent rating under arthritis Codes 
5003 and 5010, particularly when the effects of pain are 
considered.  It is not shown that the effects of pain result 
in such limitation of motion of the right knee as to meet the 
requirements for an even higher rating of 20 percent under 
limitation of motion Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995). 

In sum, the veteran's right knee disorder is to be rated 30 
percent based on instability, and it is also to be separately 
rated 10 percent based on arthritis with limitation of 
motion.  To this extent, the claim for an increased rating is 
granted.  The Board has considered the benefit-of-the-doubt 
rule in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's right knee disorder is to be rated 30 percent 
based on instability, and it is also to be separately rated 
10 percent based on arthritis with limitation of motion.  To 
this extent, the claim for an increased rating for a right 
knee disorder is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



